ELLISON, P. J.
This proceeding was instituted by plaintiff filing a bill for injunction against defendants and for damages for unlawful acts charged in the petition. The circuit court issued a temporary writ which was afterwards made perpetual, and gave plaintiff damages in the sum of two thousand dollars. An appeal was taken to the Supreme Court and the latter transferred the case to this court on the ground that it did not have jurisdiction.
It appears that plaintiff conducted a foundry in the city of St. Joseph in which large numbers of workmen were employed and turned out, as completed work, large quantities of iron castings. These employees belonged to an organization known as Union Labor. Plaintiff had been paying the men by the day, but *87concluded, to change to the plan of paying by the piece-To this the workmen, through their organization, objected. One Wilkerson managing officer for the Union, conferred with Berry the chief officer of the plaintiff' company, hut they failed to agree. It was shown by testimony for plaintiff that defendant’s manager then said to Berry, “Do you realize what you are going up against? Don’t you know we put the Kansas Wire & Iron Works in the hands of a receiver?” Berry answered, “I don’t know as to that.” When Wilkerson answered, “We did, and there is the United Iron Works, Springfield, Missouri; they haven’t paid a dividend since we struck the shop;”, and the “stockholders down there are jumping over themselves to sell the-shop, only have a few working there; I can go down-there and pull them out any time I want to.” At the-close of this conversation Wilkerson said he would “call the boys out to-night,” Saturday; and Monday morning the men quit work and the strike began, with portions of the strikers doing “picket duty.”
Plaintiff immediately advertised for men to take their places and numbers, either through the advertisement, or from otherwise hearing that employment, could be had at the foundry, applied for work. A portion of these were turned back by the strikers, while others took employment in spite of opposition. It is-the character of this opposition that makes up the dispute between the parties; plaintiff insisting that it consisted of brutal breaches of the peace, the terrorizing of its new employees, by stoning them and pursuing them on street ears and other unlawful harassments designed and intended to break up its business;, while defendants contends that their conduct was confined to mild requests, made in a lawful and respectful way. Whichever of the parties is right in this radical difference of fact is entitled to prevail. For it has-been determined by the Supreme Court of the State-that laboring men have a legal right to strike and quit *88work in a body and that they have a right to post men near by to quietly and peaceably persuade other workmen not to take their places. [City of St. Louis v. Glover, 210 Mo. 502; Shoe Co. v. Saxey, 131 Mo. 212.] But they have no right to break the law by using force, intimidation or threats. Nor have they any right to conspire to break up their late employer’s business. [Door Co. v. Fuelle, 215 Mo. 421.]
The evidence makes a large volume of printed matter. It is quite clear that much of it is poisoned by passion and resentment and other parts by sympathy. The language of great portions is unprintable. Defendants say that plaintiff imported numbers of burglars, thieves, army deserters and drunkards to overawe and terrorize them. Much testimony was introduced by defendants tending to show the mildness of their behavior and the lawfulness of their conduct. Doubtless many of them were seen by different witnesses when there was no disturbance at hand; for it is not pretended that during- the long- time covered by this trouble, there was no intermission. But that defendants were guilty of gross violations of the law and the use of gross epithets—that they terrorized, chased, assaulted and beat men whom plaintiff had employed is established by officers and other witnesses. Some of these employees lived in St. Joseph and if they attempted to go home or if others attempted to go outside the buildings, they were followed into the street cars by persons carrying brickbats. They were assaulted and beaten. In one instance when a man who had worked in the foundry and refused to strike was either going into the city or to his home, he was seen, followed, overtaken and assaulted by several. In his resistance he cut one of them with a knife for which he was arrested. That he was pursued and beaten, there can be no question. The account of it given by the party who pursued him is inconsistent and unreasonable. He said, that he happened to see him and *89another on the opposite side of the street and he concluded to have a talk with him. To do so he jumped on a passing wagon so as to overtake them. He said that all he did as he approached was to place his hand on his shoulder and say “Partner, I would like to speak to you a minute,” and just then, the ground being frozen, he slipped and fell and pulled the man down with him, the man sitting and he on one knee when the man drew a knife and cut him. He said he did not take hold of the man’s collar, nor did he hit him with a brick and he did not know why his head was bloody. He was a large man while the other was small and altogether his story is scarcely worthy of' serious consideration.
Amid all the contradiction of witnesses and the exaggeration of statement, the indisputable fact stands out that defendant’s manager Wilkerson in resentment over plaintiff’s changing the plan of work and payment of wages, determined to ruin plaintiff’s business and order a strike. The testimony showed that such, in effect, was his threat and he sat by in court and did not deny it. And in carrying out the strike, instead of mild, peaceful and merely persuasive means, defendants terrorized those who were willing to work, so that they were compelled to stay inside .the foundry premises and eat and sleep there; end if they went abroad, were frequently compelled to have the protection of officers. In our opinion the trial court came to the only conclusion justified by a proper consideration of the evidence.
It must not be supposed that we have overlooked evidence bearing on the conduct of plaintiff’s men while confined in the foundry and at other places. Much of it, no doubt, was reprehensible. But the primary question which the case presents is what did defendants do—what was their purpose? If one sets out to break the law and meets his match, we do not see that it helps him out any to show that fact when *90he is called to account. It is no justification for a lawbreaker to show that in the prosecution of that purpose he met with ruffians who undertook to rival him in criminal conduct, in coarseness of behavior and foulness of speech.
"We think the trial court properly- allowed damages as prayed in plaintiff’s bill. We think they are not justly liable to be called speculative, or remote. With what was shown to have been done by defendants, serious and substantial damages must necessarily have followed. And they were in such conservative amount (being put at two thousand dollars by the trial court) that we think there would be no justification for us to reverse the judgment on account of some supposed error in ascertaining them, when the whole record plainly shows a greater sum than the judgment. It appears that on account of the assaults, threats and intimidations of defendants, plaintiff was compelled to provide for new employees inside the buildings—beds were put up and a restaurant established.
We do not think there was any error in allowing loss of profits as a part of the damage. If one loses profits by the wrongful act of another there is no more reason why he should not be reimbursed for such loss than if it had been of some other nature. The only difficulty concerning such character of damage (it being in some degree intangible) is that it is frequently impossible to show it with that degree of certainty the law requires, and it becomes so much a matter of guess and speculation that it is disallowed. But in this case, it seems to us to have been demonstrated by the records of the company’s business, expenses, income, numbers employed and mode ■ of operation, immediately preceding defendant’s unlawful interference and immediately afterwards. Imaginary conclusions found no place in making up-the total sum; on the contrary the rules frequently laid down were followed. [Mor*91row v. Ry. Co., 140 Mo. App. 200; Grant v. Ry. Co., 149 Mo. App. 306; Vierrow v. Carthage, 139 Mo. App. 276; McGinnis v. Hargrove, 163 Mo. App. 20.]
The conclusion of the trial court was manifestly right and the judgment will he affirmed. All concur.